March 8, 2022

                                                         Supreme Court

                                                         No. 2019-101-M.P.
                                                         No. 2019-306-Appeal.
                                                         (PC 09-7242)



                Sandra Tiernan              :

                       v.                   :

      Seth Magaziner, in his capacity as    :
           General Treasurer of the
         State of Rhode Island, et al.


                NOTICE: This opinion is subject to formal revision
                before publication in the Rhode Island Reporter. Readers
                are requested to notify the Opinion Analyst, Supreme
                Court of Rhode Island, 250 Benefit Street, Providence,
                Rhode Island 02903, at Telephone (401) 222-3258 or
                Email opinionanalyst@courts.ri.gov, of any typographical
                or other formal errors in order that corrections may be
                made before the opinion is published.
                                                         Supreme Court

                                                         No. 2019-101-M.P.
                                                         No. 2019-306-Appeal.
                                                         (PC 09-7242)
                                                         (Dissent begins on
                                                         page 19)


             Sandra Tiernan                :

                    v.                     :

    Seth Magaziner, in his capacity as     :
         General Treasurer of the
       State of Rhode Island, et al.


      Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Justice Long, for the Court. The plaintiff, Sandra Tiernan (Ms. Tiernan or

plaintiff), appeals from and seeks review on certiorari of a judgment of the Superior

Court in favor of the defendants, Seth Magaziner and Frank J. Karpinski, in their

capacities as General Treasurer of the State of Rhode Island and Executive Director

of the Employees’ Retirement System of the State of Rhode Island, respectively

(collectively defendants or ERSRI).1 Ms. Tiernan challenges the Superior Court’s


1
  By operation of Rule 25(d) of the Superior Court Rules of Civil Procedure, the
successors to the offices of state treasurer and executive director of the Employees’
Retirement System of the State of Rhode Island have been automatically substituted
for the prior officeholders.

                                         -1-
determination that G.L. 1956 § 36-10-31 required ERSRI to offset against Ms.

Tiernan’s accidental disability pension amounts she received pursuant to a Workers’

Compensation Court award of coordinated benefits under G.L. 1956 § 28-33-45. For

the reasons stated herein, the judgment of the Superior Court is affirmed.

                          Facts and Procedural History

      The facts that gave rise to this case are not in dispute. On April 25, 2002, Ms.

Tiernan sustained severe injuries while in the course of her employment, injuries

that left her disabled. Prior to this undoubtedly life-altering event, Ms. Tiernan was

employed by the State of Rhode Island; as such, she was a member of the

Employees’ Retirement System of the State of Rhode Island (the state retirement

system).

      Following the date of injury, a judge of the Workers’ Compensation Court

(WCC) found Ms. Tiernan to have a continuing “partial incapacity” and granted her

petition for workers’ compensation benefits. Ms. Tiernan received payment of those

benefits from 2002 to 2009.

      In March 2005, ERSRI notified Ms. Tiernan that the full Retirement Board of

the Employees’ Retirement System of the State of Rhode Island (the retirement

board) had approved her application for an accidental disability pension. ERSRI

determined her disability pension to be $688.13 per month. The Rhode Island

Division of State Employees Workers’ Compensation (the division) thereafter


                                        -2-
notified ERSRI that Ms. Tiernan continued to receive workers’ compensation

benefits in the amount of $266.04 per week, or approximately $1,064 per month.

Because Ms. Tiernan’s continued workers’ compensation benefits exceeded her

disability pension benefit, ERSRI did not pay her a disability benefit.

      However, when the division notified Ms. Tiernan of its intention to terminate

her workers’ compensation benefits effective May 28, 2008, she sought a

continuation of benefits and applied for a coordination of benefits pursuant to the

relevant provisions of the workers’ compensation act. In February 2009, the division

agreed to suspend Ms. Tiernan’s workers’ compensation benefits effective March 1,

2009, and the WCC resolved her request for coordination of benefits. Specifically,

a judge of the WCC entered a pretrial order awarding Ms. Tiernan a coordinated

benefit pursuant to § 28-33-45(a), which provides that a person receiving workers’

compensation at retirement “shall[, subject to certain exceptions,] receive

compensation and retirement benefits in a sum equal to the greater of the

compensation or retirement benefits for which that person was otherwise eligible[.]”

      For reasons not at issue in this appeal, Ms. Tiernan and the state, in its capacity

as her employer, subsequently amended the WCC award by mutual agreement.2 The



2
 According to the parties’ stipulations, the pretrial order erroneously overstated Ms.
Tiernan’s disability retirement pension to be $1,064.64 per month, despite ERSRI
previously notifying Ms. Tiernan that her monthly benefit would be an estimated
$819 per month. Because of this overstatement, Ms. Tiernan and the state as her

                                         -3-
plaintiff’s final coordinated benefit award was $76.80 per week, or approximately

$332.80 per month (the coordinated benefit). The mutual agreement awarded

payment of this coordinated benefit retroactive to March 1, 2009, the originally

scheduled effective date of Ms. Tiernan’s disability retirement and termination of

her workers’ compensation payments.

      A few months later, counsel for Ms. Tiernan sent a letter to ERSRI contesting

deductions from her pension based upon her workers’ compensation benefits and

asserting that she was entitled to both her full disability retirement pension and the

coordinated benefit. In December 2009, counsel for Ms. Tiernan filed the present

declaratory judgment action in the Superior Court against ERSRI and the state. In

both the letter and the complaint, Ms. Tiernan asserted that she was entitled to the

coordinated benefit awarded pursuant to § 28-33-45(a) without a corresponding

reduction of her accidental disability retirement pension by ERSRI pursuant to

§ 36-10-31, which mandates that ERSRI offset against disability benefits “[a]ny

amount paid or payable under the provisions of any workers’ compensation law[.]”

      ERSRI disagreed with Ms. Tiernan’s assertion; on January 19, 2010, ERSRI

sent a letter to counsel for Ms. Tiernan explaining that § 36-10-31 required ERSRI

“to offset any amount paid or payable under the provisions of any workers’



employer executed an agreement which amended her coordinated benefit to a
weekly amount of $76.80.

                                        -4-
compensation law.” Accordingly, ERSRI concluded that, “effective immediately,

ERSRI will begin to offset Ms. Tiernan’s pension benefit retroactive to

March 1, 2009 by the workers[’] compensation weekly benefit of $76.80, as

confirmed by the mutual agreement.” The parties subsequently agreed to have the

declaratory judgment action held in abeyance until Ms. Tiernan exhausted her

administrative remedies on the matter.

      On January 29, 2010, ERSRI responded to Ms. Tiernan’s request for

reconsideration by issuing an administrative denial. ERSRI repeated its view of the

requirements of § 36-10-31, and further stated:

             “In January 2010, the Division of Workers’ Compensation
             indicated that Ms. Tiernan has been collecting a weekly
             benefit from them in the amount of $76.80 ($332.80
             monthly) since March 1, 2009. Again, by law this amount
             is to be offset against Ms. Tiernan’s monthly pension
             benefit of $688.13 retroactive to March 1, 2009. Her
             pension benefit would be reduced to $355.80 per month.”

      In April 2010, the parties appeared before an ERSRI hearing officer. The

parties stipulated to an agreed statement of facts and made brief arguments on the

issue of law raised by Ms. Tiernan: Whether she was entitled to her coordinated

benefit and disability pension without ERSRI offsetting the coordinated benefit

against her disability pension. The parties submitted post-hearing memoranda on or

before June 1, 2010; inexplicably, the hearing officer failed to render a decision on

the matter for more than five years.


                                         -5-
      While a decision was still pending, but still more than five years later, ERSRI

sent a letter to Ms. Tiernan and counsel dated May 28, 2015. The letter indicated

that ERSRI had not until that point offset against Ms. Tiernan’s disability pension

the amounts paid for the coordinated benefit, but stated that ERSRI would

“immediately reduce Ms. Tiernan’s monthly pension benefit * * * retroactive to

March 1, 2009[.]” The letter further indicated that Ms. Tiernan had been overpaid

by more than $24,000 due to ERSRI’s failure to implement the offset. Between

recouping the amounts overpaid and implementing the offset going forward, ERSRI

began reducing Ms. Tiernan’s monthly disability pension to $49.01 until the

overpayments were recovered.

      In October 2015, the hearing officer finally issued a decision, affirming the

January 29, 2010 administrative denial and upholding the offset. Ms. Tiernan

contested the hearing officer’s decision before the full retirement board, again

arguing only the legal issue relating to whether she was entitled to her coordinated

benefit and disability pension without the coordinated benefit being offset against

her disability pension. The retirement board unanimously upheld the decision of the

hearing officer. The decision “constitute[d] a final decision of ERSRI.”

      Litigation before the Superior Court resumed in February 2016. Ms. Tiernan

amended her complaint twice, first adding a count entitled “Administrative Appeal

Pursuant to RIGL § 42-35-7” (count two), and later adding a third count entitled


                                        -6-
“Estoppel” (count three). In counts one and two, her declaratory judgment claim

and administrative appeal, Ms. Tiernan directly challenged ERSRI’s administrative

decision to implement the offset. In count three, Ms. Tiernan claimed estoppel, to

prevent recovery of the amount totaling more than $24,000 in overpayments made

between 2010 and 2015, because, Ms. Tiernan alleged, ERSRI had complied with

the pretrial order of the WCC and mutual agreement without asserting a challenge

in the WCC.

      ERSRI first moved for partial summary judgment as to counts one and three;

by agreement of the parties, the trial justice first rendered a decision as to count two,

the administrative appeal. In doing so, the court upheld ERSRI’s final decision to

offset Ms. Tiernan’s workers’ compensation payments against her disability

pension. The court acknowledged that § 28-33-45 and § 36-10-31 “appear[ed] to be

contradictory[,]” but ultimately rejected Ms. Tiernan’s arguments, finding that the

Legislature intended to include amounts paid pursuant to § 28-33-45 within the

broad reach of § 36-10-31.

      The trial justice subsequently rendered a decision granting ERSRI’s motion

for partial summary judgment as to the declaratory judgment and estoppel claims.

In disposing of the declaratory judgment claim, the trial justice adopted her

reasoning as set forth in her prior decision on count two, concluding that ERSRI’s




                                          -7-
application of § 36-10-31 to Ms. Tiernan’s coordinated-benefit payment was not

erroneous.

      The trial justice also granted summary judgment in favor of ERSRI on Ms.

Tiernan’s estoppel claim. The trial justice reasoned that Ms. Tiernan had failed to

demonstrate the elements of estoppel, because the record did not evince that ERSRI

“made an affirmative representation” to Ms. Tiernan with the purpose or effect of

inducing reliance, or that any representations had induced her to act to her detriment.

The trial justice further reasoned that ERSRI’s erroneous failure to implement the

offset between 2009 and 2015 did not change the estoppel analysis because such an

action was ultra vires—ERSRI had no authority to make the pension payments

without the offset because such an action was contrary to state law under § 36-10-31.

      An order and a judgment on decision were entered on February 18, 2019. On

March 7, 2019, Ms. Tiernan filed (1) a petition for writ of certiorari seeking review

of the trial justice’s decision as to count two, which rejected plaintiff’s

administrative appeal and affirmed the decision of the retirement board; and (2) a

notice of appeal seeking review of the trial justice’s grant of summary judgment with

respect to counts one and three. This Court granted the petition and issued the writ

on April 14, 2020, and we consolidated the two matters for briefing and argument.

      Ms. Tiernan does not challenge the Superior Court’s analysis with respect to

her estoppel claim. Instead, she assigns error to the decisions only insofar as the trial


                                          -8-
justice determined that the offset provision in § 36-10-31 applied to payments made

pursuant to § 28-33-45, the coordinated-benefits provision. Ms. Tiernan contends

that this issue is dispositive of her entire appeal, and she maintains that § 28-33-45

entitles her to a coordinated benefit without a corresponding reduction to her

accidental disability pension.

      Accordingly, the sole issue presented is whether the trial court erred in

upholding the decision of ERSRI to offset workers’ compensation benefits paid

pursuant to § 28-33-45 against disability retirement benefits payable to a member of

the state retirement system.

                                 Standard of Review

      When reviewing a case on certiorari, and when reviewing an administrative

appeal, our review is limited to questions of law. E.g., State v. Poulin, 66 A.3d 419,

423 (R.I. 2013); Iselin v. Retirement Board of Employees’ Retirement System of

Rhode Island, 943 A.2d 1045, 1048 (R.I. 2008). Such review is conducted de novo.

E.g., Iselin, 943 A.2d at 1049. Similarly, a trial justice’s decision to grant summary

judgment is reviewed de novo. E.g., Waterman v. Caprio, 983 A.2d 841, 844 (R.I.

2009). And, though we give deference to a trial justice’s decision to grant or deny

declaratory judgment, we review de novo a trial justice’s supporting rulings on

questions of law. E.g., Grasso v. Raimondo, 177 A.3d 482, 486 (R.I. 2018). Finally,

“we review issues of statutory interpretation de novo[.]” Waterman, 983 A.2d at 844.


                                        -9-
Thus, in sum, we are satisfied that the sole issue raised in plaintiff’s administrative

appeal and appeal from the grant of summary judgment is purely a question of law

dealing with statutory construction. As such, we review the decisions of the trial

justice de novo.

                              Statutory Construction

      This appeal requires us to resolve the question of whether § 36-10-31 requires

ERSRI to offset workers’ compensation benefits paid pursuant to § 28-33-45 against

disability retirement benefits payable to a member of the state retirement system.

“When construing statutes, this Court’s role is ‘to determine and effectuate the

Legislature’s intent and to attribute to the enactment the meaning most consistent

with its policies or obvious purposes.’” Such v. State, 950 A.2d 1150, 1155-56 (R.I.

2008) (quoting Brennan v. Kirby, 529 A.2d 633, 637 (R.I. 1987)). “It is well settled

that when the language of a statute is clear and unambiguous, this Court must

interpret the statute literally and must give the words of the statute their plain and

ordinary meanings.” Waterman, 983 A.2d at 844 (quoting Iselin, 943 A.2d at 1049).

      However, “[i]t is an equally well-settled principle that ‘statutes relating to the

same subject matter should be considered together so that they will harmonize with

each other and be consistent’ with their general objective scope.” Such, 950 A.2d at

1156 (quoting State ex rel. Webb v. Cianci, 591 A.2d 1193, 1203 (R.I. 1991)). When

faced with the task of statutory construction, this Court “constru[es] and appl[ies]


                                        - 10 -
apparently inconsistent statutory provisions in such a manner so as to avoid the

inconsistency.” Id. (quoting Kells v. Town of Lincoln, 874 A.2d 204, 212 (R.I.

2005)). “In such cases, ‘courts should attempt to construe two statutes that are in

apparent conflict so that, if at all reasonably possible, both statutes may stand and be

operative.’” Id. (quoting Shelter Harbor Fire District v. Vacca, 835 A.2d 446, 449

(R.I. 2003)). In applying these principles, our aim is to “give effect ‘to the apparent

object and purpose of the Legislature.’” Id. (quoting Merciol v. New England

Telephone and Telegraph Company, 110 R.I. 149, 153, 290 A.2d 907, 910 (1972)).

      However, where we confront “competing statutory provisions that cannot be

harmonized, we adhere to the principle that ‘the specific governs the general * * *.’”

Felkner v. Chariho Regional School Committee, 968 A.2d 865, 870 (R.I. 2009)

(quoting Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384 (1992)). General

Laws 1956 § 43-3-26 mandates this analytical approach:

             “Wherever a general provision shall be in conflict with a
             special provision relating to the same or to a similar
             subject, the two (2) provisions shall be construed, if
             possible, so that effect may be given to both; and in those
             cases, if effect cannot be given to both, the special
             provision shall prevail and shall be construed as an
             exception to the general provision.”

Thus, “‘repeals by implication are not favored by the law,’ and ‘[o]nly when the two

statutory provisions are irreconcilably repugnant will a repeal be implied and the

last-enacted statute be preferred.’” Such, 950 A.2d at 1156 (quoting McKenna v.


                                         - 11 -
Williams, 874 A.2d 217, 241 (R.I. 2005) (Suttell, J., concurring in part and dissenting

in part)).

       We are of the view that § 36-10-31 and § 28-33-45 are statutes relating to the

same subject matter. See Such, 950 A.2d at 1156. That is, both § 36-10-31 and

§ 28-33-45 govern the treatment of workers’ compensation benefits at the time an

employee retires. These statutes must therefore “‘be considered together so that they

will harmonize with each other and be consistent’ with their general objective

scope.” Id. (quoting State ex rel. Webb, 591 A.2d at 1203).

       Title 36, chapters 8 through 10 of the general laws establish and govern “[a]

retirement system * * * for the purpose of providing retirement allowances for

employees of the state of Rhode Island” (the retirement provisions). Section 36-8-2.

Administration of the system is vested in the retirement board. Section 36-8-3.

Section 36-10-31 directs the retirement board and its agents, in part, as follows:

             “Any amount paid or payable under the provisions of any
             workers’ compensation law exclusive of Medicare set-
             aside allocations, specific compensation benefits or any
             benefits authorized by the terms of a collective bargaining
             agreement or as the result of any action for damages for
             personal injuries against the state of Rhode Island on
             account of the death or disability of a member shall be
             offset against and payable in lieu of any benefits payable
             out of funds provided by the state under the provisions of
             this chapter on account of the death or disability of the
             member.” (Emphasis added.)




                                        - 12 -
This is an unambiguous mandate, and its applicability to the facts of this case is

clear.

         Ms. Tiernan retired on an accidental disability pension provided under

§ 36-10-14 of the retirement provisions. ERSRI therefore calculates Ms. Tiernan’s

pension under § 36-10-15(a), which provides that a retiree’s pension will be 66 2/3

percent of the retiree’s annual compensation at the time of retirement, “subject to the

provisions of § 36-10-31.”       The unambiguous language of § 36-10-31 in turn

requires that “any” amounts paid as workers’ compensation be offset against the

amounts paid as accidental disability pension. (Emphasis added.)             Here, it is

undisputed that the coordination-of-benefits provision at issue, § 28-33-45, is

contained in the workers’ compensation laws, which are set forth in title 28, chapters

29 through 38 of the general laws. See G.L. 1956 § 28-29-1.              The workers’

compensation benefits paid in this case therefore fall squarely within the ambit of

§ 36-10-31.

         Ms. Tiernan argues, however, that the terms of § 28-33-45 itself contradict the

terms of § 36-10-31, such that § 28-33-45 prevails and is not included in the offset

requirement of § 36-10-31. Section 28-33-45(a) reads as follows:

               “The department of labor and training shall immediately
               promulgate rules and regulations concerning the offset of
               workers’ compensation benefits and retirement benefits. It
               is the intention of the general assembly that at retirement
               a person receiving benefits under chapters 29--38 of this
               title shall receive compensation and retirement benefits in

                                          - 13 -
            a sum equal to the greater of the compensation or
            retirement benefits for which that person was otherwise
            eligible, however, not including retirement benefits to the
            extent derived exclusively from employee contributions.”
            (Emphasis added.)

      Ms. Tiernan emphasizes that enforcement of § 36-10-31 at the expense of

§ 28-33-45 means that one could never accomplish the intent of § 28-33-45—that is,

a claimant will never receive “the greater of” either the workers’ compensation

benefits or retirement benefits for which they are otherwise eligible because

§ 36-10-31 will always result in a dollar-for-dollar setback. We recognize the

conflict between the two statutes. However, we conclude that the statutes are not

“irreconcilably repugnant[.]” Such, 950 A.2d at 1156 (emphasis omitted) (quoting

McKenna, 874 A.2d at 241). Instead, they can be construed so that both “may stand

and be operative.” Id. (quoting Vacca, 835 A.2d at 449).

      Section 28-33-45 is a provision of the workers’ compensation act that, subject

to certain exceptions, applies to “any person who has entered into the employment

of or works under contract of service or apprenticeship with any employer[.]”

Section 28-29-2(4) (emphasis added) (defining “employee” for purposes of the

workers’ compensation act). Section 36-10-31 applies to a more narrow group of

employees—employees of the State of Rhode Island who retire pursuant to the state

retirement system. See § 36-9-2 (governing state retirement system membership) and

§ 36-8-1(9) (defining “employee” for purposes of chapters 8 through 10 of title 36


                                      - 14 -
of the general laws). Only state employees are subject to the offset set out in

§ 36-10-31. Non-state employees who retire while receiving workers’ compensation

benefits may take advantage of the coordination of benefits provided by § 28-33-45

and receive “the greater of” the workers’ compensation and retirement benefits for

which they are otherwise eligible. Section 28-33-45. Read this way, “both statutes

may stand and be operative.” Such, 950 A.2d at 1156 (quoting Vacca, 835 A.2d at

449).

        Further, this construction is consistent with the legislative intent behind

§ 36-10-31 as expressed in Waterman, where we interpreted § 36-10-31 and

determined that it was both broad and unambiguous. Waterman, 983 A.2d at 845.

We concluded that the Legislature’s use of broad language was to “ensure that

money received under any workers’ compensation claim is offset against disability

retirement payments to prevent a state employee from recovering twice.” Id.

(emphasis added).

        Ms. Tiernan argues that our holding in Waterman should not control the

disposition of this case because this case involves § 28-33-45, which itself

coordinates both retirement benefits and workers’ compensation benefits. We are

unpersuaded. Our analysis of the legislative intent provided in Waterman was sound

and controls. See Waterman, 983 A.2d at 845-46. Section 36-10-31 prevents a state

employee from recovering twice from the state for the same injury. Id. at 845. At


                                       - 15 -
the same time, the intent of the Legislature as expressed in § 28-33-45 stands with

respect to non-ERSRI retirees, who will not face a financial penalty at retirement

because they may collect an amount equal to the greater of the compensation and

retirement benefits for which they are otherwise eligible.

      Ms. Tiernan also contends that § 28-33-45 is the statute enacted later in time,

and therefore should control. See P.L. 1992, ch. 31, § 9 (enacting the workers’

compensation act); P.L. 1936, ch. 2334, § 11 (creating the state retirement system).

Such an argument requires this Court to accept that, when enacted in 1992,

§ 28-33-45 impliedly repealed § 36-10-31 to the extent it was applicable to

§ 28-33-45. However, this Court’s rules of statutory construction and the mandate

contained in § 43-3-26 require us first to attempt to give meaning to both provisions

and to prioritize the specific statute over the general statute; and only after applying

those rules can this Court consider a repeal by implication and conclude that the later

enactment controls. See Such, 950 A.2d at 1156; § 43-3-26. Because we can

construe the two statutes so that we can give effect to both, the statutes are not

irreconcilably repugnant, and this Court need not find a repeal by implication. See

Such, 950 A.2d at 1156.

      Moreover, at the time of our decision in Waterman, § 36-10-31 did not include

the clause excluding from its reach “Medicare set-aside allocations, specific

compensation benefits or any benefits authorized by the terms of a collective


                                         - 16 -
bargaining agreement.” See P.L. 2014, ch. 231, § 5; P.L. 2014, ch. 289, § 5 (effective

July 1, 2014).    The new exclusions reinforce the otherwise all-encompassing

language of § 36-10-31 and confirm that “any” other benefits provided under the

workers’ compensation laws are subject to being offset. See Waterman, 983 A.2d at

845; § 36-10-31. Compare P.L. 1936, ch. 2334, § 11, and P.L. 1947, ch. 1971, § 1,

with P.L. 2014, ch. 231, § 5, and P.L. 2014, ch. 289, § 5. As we said in Waterman,

if the Legislature meant to limit the offsets as advanced by plaintiff, it could have

done so. Waterman, 983 A.2d at 845 (“If the Legislature wanted to so limit the

offsets, it could have done so when it enacted the statute * * *.”).

      Further, we are cognizant that the statutory provisions at issue in this case

pertain to two separate administrative schemes and corresponding agencies—

workers’ compensation and the state retirement system. “An administrative agency

is a product of the legislation that creates it, and it follows that ‘[a]gency action is

only valid, therefore, when the agency acts within the parameters of the statutes that

define [its] powers.’” Iselin, 943 A.2d at 1050 (quoting In re Advisory Opinion to

the Governor, 627 A.2d 1246, 1248 (R.I. 1993)). Section 36-10-31 is one such

statute that creates a clear parameter: The retirement board “shall” offset amounts

received under the workers’ compensation laws. Such language is “mandatory, not

discretionary.” Connelly v. City of Providence Retirement Board, 601 A.2d 498, 500




                                         - 17 -
(R.I. 1992). We will not subordinate the enabling statutes of the retirement board to

the provisions of another statutory scheme by means of a repeal by implication.

      The mandate of § 36-10-31, which requires ERSRI to offset “[a]ny amount

paid” under the workers’ compensation laws against a member’s disability

retirement pension, applies to workers’ compensation awarded pursuant to

§ 28-33-45. We therefore hold that the trial court did not err in upholding the

decision of ERSRI to offset workers’ compensation benefits paid to Ms. Tiernan

against disability retirement benefits payable to her as a member of the state

retirement system.3




3
  We are dismayed that ERSRI subjected Ms. Tiernan to an unconscionable five-
year delay in rendering a final administrative decision and thereby hindered her
ability to exhaust her administrative remedies in a timely fashion. We are equally
mystified and disappointed that ERSRI inexplicably failed to implement the offset
during that period despite providing repeated notifications to the contrary. All of
this has resulted in a continuing collection of retroactive overpayments in excess of
$24,000 against Ms. Tiernan’s disability retirement pension. Nevertheless, Ms.
Tiernan challenged these actions in count three of her second amended complaint;
she argued that ERSRI should be estopped from collecting retroactive overpayments
after failing to do so for five years. Notwithstanding the fact that the trial justice
rendered a decision and separate analysis on this matter, Ms. Tiernan has assigned
no error particular to this aspect of the trial justice’s decision. We are therefore
constrained to limit our decision to the sole issue raised by Ms. Tiernan on review.
See McGarry v. Pielech, 108 A.3d 998, 1004-05 (R.I. 2015) (“[W]e expect if not
‘demand that the briefs before us will contain all the arguments that the parties wish
us to consider[.]’* * * Even when a party has properly preserved its alleged error of
law in the lower court, a failure to raise and develop it in its briefs constitutes a
waiver of that issue on appeal[.]”) (quoting Estate of Meller v. Adolf Meller Co., 554
A.2d 648, 654 (R.I. 1989)).

                                        - 18 -
                                    Conclusion

      For the foregoing reasons, we affirm the judgment of the Superior Court and

remand the record to the Superior Court.



      Justice Goldberg, dissenting.        In 1992, when the General Assembly

undertook a comprehensive workers’ compensation overhaul, the preamble to

chapter 29 of title 28 of the general laws declared that the workers’ compensation

system was in a state of crisis and that reform was necessary to incentivize insurers

to better manage employees in the system and assist in improving and bringing

stability to the fiscal health of the system. See G.L. 1956 § 28-29-1.2(a) (enacted by

P.L. 1992, ch. 31, § 1). The coordination-of-benefits section before this Court was

part of that overhaul. See G.L. 1956 § 28-33-45 (enacted by P.L. 1992, ch. 31, § 9).

In enacting this provision, the General Assembly unequivocally declared that it was

“the intention of the general assembly that at retirement a person receiving benefits

under chapters 29 − 38 of this title shall receive compensation and retirement

benefits in a sum equal to the greater of the compensation or retirement benefits for

which that person was otherwise eligible[.]” Section 28-33-45(a). In order for there

to be a “sum[,]” funds must come from more than one source.

      Based on this declaration, I am hard-pressed to find an exception to this

language in order to draw an inference that the General Assembly intended to


                                        - 19 -
exclude state and municipal employees from the provisions of § 28-33-45, when this

section specifically states that it applies to “person[s] receiving benefits under

chapters 29 − 38 of [title 28]” (emphasis added), which includes chapter 31 of title

28, entitled “Workers’ Compensation—State and Municipal Employees[.]” The

primary purpose of § 28-33-45 is to ensure that at retirement these employees

“receive compensation and retirement benefits in a sum equal to the greater of the

compensation or retirement benefits for which [they are] otherwise eligible[.]”

Section 28-33-45(a). Therefore, I respectfully dissent.1

      Additionally, I am of the opinion that the majority’s efforts to harmonize

§ 28-33-45 and G.L. 1956 § 36-10-31 resulted in a double offset to the sum to which

Tiernan may have been entitled. In my opinion, § 28-33-45 and § 36-10-31 can be

seamlessly harmonized without regard to the fact that § 36-10-31 has been amended

to protect employees who are parties to a collective bargaining agreement. See

§ 36-10-31, as amended by P.L. 2014, ch. 231, § 5; P.L. 2014, ch. 289, § 5. This

amendment is of no moment to this controversy because, by excluding union

employees from the provisions of § 36-10-31, these employees may now receive all

of their workers’ compensation benefits upon retirement, plus their entire retirement



1
  Further, it is worth noting that G.L. 1956 § 28-29-1.3, which sets out the
jurisdiction of the Workers’ Compensation Act, provides that “[t]he provisions of
chapters 29 − 38 of this title shall apply to any and all employees, as defined in
§ 28-29-2(4)[.]” (Emphasis added.)

                                       - 20 -
pension amount. See § 36-10-31. Thus, save for disadvantaging nonunion public

employees who participate in ERSRI, the amendment to § 36-10-31 is irrelevant to

this analysis.2

      Based on its language, § 28-33-45 clearly applies to both public and private

employees, while § 36-10-31 applies only to nonunion state and municipal officers

and employees who participate in ERSRI.3 See §§ 28-33-45 and 36-10-31; see also

P.L. 1936, ch. 2334, § 1(2) (defining “employee” for purposes of the state retirement

system). Most notably, the coordination-of-benefits statute merely sets the sum that

an employee is to receive, specifically mandating that “at retirement a person

receiving [workers’ compensation] benefits * * * shall receive compensation and

retirement benefits in a sum equal to the greater of the compensation or retirement

benefits for which that person was otherwise eligible[.]” Section 28-33-45 (emphasis

added). In order to encourage injured state and municipal employees to enter the

retirement system for the salutary purpose of reducing the number of employees


2
  Further, in enacting G.L. 1956 § 28-33-45, the General Assembly expressly
directed the department of labor and training to promulgate rules and regulations
concerning the offset of workers’ compensation benefits and retirement benefits, at
a time when G.L. 1956 § 36-10-31 already was in existence. See § 28-33-45 (as
enacted by P.L. 1992, ch. 31, § 9, effective May 18, 1992); § 36-10-31 (as enacted
by P.L. 1936, ch. 2334, § 11, effective April 30, 1936).
3
  Section 28-29-2(4) specifically includes in the definition of “employee” for
purposes of the workers’ compensation act “[a]ny person employed by the state of
Rhode Island,” with the exception of Rhode Island State Police and members of
“organized fire and police departments of any town or city.”

                                       - 21 -
receiving workers’ compensation benefits, reducing the work force, or securing

workers for positions that become available due to these retirements, the General

Assembly declared its intent that, when a disabled employee leaves state

employment, he or she is entitled to compensation and benefits equal to the greater

amount that he or she was eligible to receive. See §§ 28-29-1.2 and 28-33-45.

      On the other hand, the retirement benefits provision, § 36-10-31, sets the

calculation or allocation of how to arrive at that sum for those employees to whom

it applies. Specifically, § 36-10-31 provides, in part:

                “Any amount paid or payable under the provisions of any
                workers’ compensation law * * * shall be offset against
                and payable in lieu of any benefits payable out of funds
                provided by the state under the provisions of this chapter
                on account of the death or disability of the member.”
                (Emphasis added.)

      The majority opinion overlooks the clear language in this section providing

that Tiernan was to receive workers’ compensation “in lieu of” her disability pension

benefits. Id.     For instance, in 2005, when she became eligible for disability

retirement, Tiernan’s weekly workers’ compensation benefit of $266.04 “exceeded

the amount of her pension benefit with ERSRI, [and] the entirety of her disability

pension benefit was offset from her workers’ compensation benefits” by ERSRI.

During that period of time, when she remained on workers’ compensation, was

clearly disabled, and could not work, Tiernan was unable to collect any retirement

benefits; and, both § 28-33-45 and § 36-10-31 operated with their intended effect—

                                         - 22 -
that is, (1) Tiernan received a sum in an amount of the greater of the two, in

accordance with § 28-33-45, which was $266.04; and (2) Tiernan received workers’

compensation in lieu of her pension benefits, in accordance with § 36-10-31.

      In 2009, while still disabled and unable to work, she applied for a continuation

of her workers’ compensation benefits, but also elected to begin receiving her

disability pension and executed a suspension agreement with the Division of

Workers’ Compensation “based upon her entitlement to a Rhode Island state

disability pension.” In accordance with the statute, the Workers’ Compensation

Court then (1) attempted to coordinate her benefits with her disability pension

benefits; and (2) awarded Tiernan $76.80 per week in workers’ compensation in

addition to the $189.24 she was receiving in disability pension benefits in order to

arrive at her total weekly entitlement amount of $266.04—in order to set a “sum

equal to the greater of the [workers’] compensation or retirement benefits for which

[Tiernan] was otherwise eligible[.]”4 Section 28-33-45(a) (emphasis added). This

reduction of her workers’ compensation benefits was the first offset to Tiernan’s

benefits. Plainly, Tiernan was partially disabled and remained eligible for continued

workers’ compensation; yet, the issue as to precisely what amount of continued


4
  The $189.24 per week in disability pension benefits is an approximate number that
was calculated based on Tiernan’s entitlement to $819 per month (approximately
$819 monthly divided by 4.33 weeks amounts to $189.24 per week), as specified in
the parties’ stipulation. The Workers’ Compensation Court amount of $76.80 is the
difference between $266.04 and $189.24.

                                       - 23 -
workers’ compensation was “payable” to Tiernan within the meaning of § 36-10-31

was not considered by ERSRI.

      Nevertheless, when faced with a permanently and partially incapacitated state

employee, who was injured in the scope of her employment, ERSRI—having the

benefit of the information in the Workers’ Compensation Court pretrial order that

Tiernan was entitled to workers’ compensation in an amount equal to $266.04 each

week yet her compensation was reduced to $76.80—then proceeded to offset her

disability pension benefit by $76.80, the amount she was to receive in workers’

compensation. This was the second offset to her benefits and, in effect, resulted in

Tiernan receiving no workers’ compensation benefits and certainly not a sum equal

to the greater of the two benefits.

      In my opinion, had Tiernan understood that her workers’ compensation would

be offset by her disability pension benefits and that, subsequently, her disability

pension benefits would also be offset by her workers’ compensation, she might not

have entered into a suspension agreement—“based upon her entitlement to a Rhode

Island state disability pension”—resulting in her receipt of less than $266.04 per

week. This result runs contrary to the purpose of incentivizing disabled employees

to transition from workers’ compensation to disability pension benefits. More

importantly, I doubt that the Legislature intended a double offset.

      For these reasons, I dissent.


                                       - 24 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Sandra Tiernan v. Seth Magaziner, in his capacity as
Title of Case
                                     General Treasurer of the State of Rhode Island, et al.
                                     No. 2019-101-M.P.
Case Number                          No. 2019-306-Appeal.
                                     (PC 09-7242)

Date Opinion Filed                   March 8, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Maureen B. Keough

                                     For Plaintiff:

                                     Gregory L. Boyer, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Michael P. Robinson, Esq.




SU-CMS-02A (revised June 2020)